                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                        3:17cv657-GCM


DANNIE MONTGOMERY,                  )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                   ORDER
                                    )
THE ANSON COUNTY BOARD OF           )
EDUCATION,                          )
                                    )
      Defendant.                    )
____________________________________)


          This matter is before the Court upon Defendant’s Motion to Dismiss for Failure to

Prosecute and for Sanctions, or, in the Alternative, Motion to Compel (Doc. No. 15), and upon

Plaintiff’s Motion to Extend Time (Doc. No. 21). Both motions have been fully briefed and are

ripe for disposition.

          This the second lawsuit Plaintiff has filed against her former employer. In her first

lawsuit, Montgomery v. Anson County Bd. Of Educ., No. 3:16CV309 (Montgomery I), Plaintiff

sued Defendant for failure to promote. The lawsuit was characterized by dilatory behavior on

the part of the Plaintiff, resulting in an extraordinary expenditure of time and resources on the

part of the Defendant as well as this Court. Montgomery I ended with an Order granting

summary judgment in favor of the Defendant and a fee award in excess of $100,000 granted to

Defendant for attorney’s fees incurred in defending against Plaintiff’s meritless discrimination

claims.

          While Montgomery I was still pending, Defendant terminated Plaintiff’s employment

based upon its finding that Plaintiff had engaged in numerous instances of serious misconduct,

                                                   1
including but not limited to habitual tardiness, failure to follow the directions of her principal,

misuse of the Andon County Schools’ email system, and flagrant abuse of the Board’s substitute

teacher policy. The Plaintiff responded by filing the present lawsuit on November 9, 2017,

alleging that the Defendant’s decision to terminate her was retaliatory.

       Plaintiff sent a request for waiver of service to Defendant on February 2, 2018, and the

Defendant timely answered the Complaint on April 10, 2018. The Court entered its Pretrial

Order and Case Management Plan on May 8, 2018, and Defendant served its First Set of

Interrogatories and Requests for Production of Documents and original Notice of Deposition via

Plaintiff’s then-counsel, Ms. Brown, on June 21, 2018. On that same day, Plaintiff’s counsel

moved to withdraw, alleging that she had been involved in an automobile accident. The motion

was contested and the Court entered an Order on August 3 allowing Ms. Brown to withdraw but

declining to stay the litigation. Plaintiff retained new counsel who filed a Notice of Appearance

on September 25. The discovery deadline was October 15. Plaintiff now seeks to extend the

discovery deadline to March 15, 2019.

       Plaintiff has yet to conduct any discovery of her own, answer the Defendant’s

outstanding discovery requests, or appear for her deposition. While the Court does not feel that

the harsh sanction of dismissal is warranted at this time, the Court will compel Plaintiff to

respond to Defendant’s discovery requests and appear for a deposition. Moreover, the Court will

deny Plaintiff’s request for an extension of the deadlines in the Pretrial Order.

       IT IS THEREFORE ORDERED THAT Defendant’s Motion to Dismiss for Failure to

Prosecute and for Sanctions, or, in the Alternative, Motion to Compel (Doc. No. 15) is hereby

granted in part and denied in part. The Court denies Defendant’s Motion to Dismiss, but grants

the Motion to Compel. Plaintiff is directed to respond to the Defendant’s outstanding discovery



                                                  2
requests within fourteen (14) days, and appear for a deposition within twenty (20) days. Failure

to timely comply with this Order will result in dismissal of her claims. Plaintiff is further directed

to pay all attorney’s fees and costs incurred by Defendant resulting from her failure to appear for

her deposition. Defendant is directed to submit an affidavit detailing such costs within seven (7)

days.

        IT IS FURTHER ORDERED THAT Plaintiff’s Motion to Extend Time (Doc. No. 21) is

hereby denied except that the Court will extend the mediation deadline to December 31, 2018.



                                      Signed: November 20, 2018




                                                  3
